Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 6, 2007                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

  133929 & (4)(5)                                                                                     Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  In re:                                                                                              Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  The Honorable BEVERLEY NETTLES-NICKERSON,
  Judge, 30th Circuit Court                                                  SC: 133929
                                                                             JTC: Formal Complaint
                                                                                   No. 81
  ____________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The petition for interim suspension is considered, and it is GRANTED. We ORDER that
  the respondent judge be suspended, with pay, from her position as a judge and that she
  refrain from acting as a judge until further order of this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 6, 2007                        _________________________________________
           t0530                                                              Clerk